DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1, 3-6, 8, 11, 12, 13-15, 17, 18 and 21 are allowed.
Claim Objections
Claim(s) 22 and 24 is/are objected to because of the following informalities:
In claim 22, line 10, the recitation “and the first expansion cavity” should be deleted.
In claim 22, line 12, a period (“.”) should be inserted after the recitation “the flow path”.
In claim 24, line 2, the recitation “the outlet” should read –[[the]]an outlet--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-28 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by DE1094538 (“Rathgeber”).
Regarding claim 22, Rathgeber discloses a valve trim apparatus for use with a fluid valve, the valve trim apparatus comprising:
a body (mainly defined by b1, b2, b3 and b4) defining a flow path between a first end (left end, relative to the orientation of fig. 1) of the body and a second end (right end, relative to the orientation of fig. 1) of the body opposite the first end, the body defining a first expansion cavity (see annotated fig. 3, below) between the first end and the second end;
a plurality of first passageways (c1) positioned between the first end of the body and the first expansion cavity, a first one (any one of first passageways c1) of the first passageways being radially spaced from a second one (another one of the first passageways c1; see by example array of openings c4 in fig. 2) of the first passageways relative to a longitudinal axis (horizontal axis, relative to the orientation of fig. 1) of the flow path; and 
a plurality of second passageways (c2) positioned between the first expansion cavity and the second end (right end, relative to the orientation of fig. 1) of the body and the first expansion cavity, a third one of the second passageways (any one of second passageways c2) being radially spaced from a fourth one (another one of the second passageways c2; see by example array of openings c4 in fig. 2) of the second passageways relative to the longitudinal axis of the flow path

    PNG
    media_image1.png
    659
    1124
    media_image1.png
    Greyscale

Regarding claim 23, Rathgeber discloses the body (mainly defined by b1, b2, b3 and b4) defining a second expansion cavity (d2; see annotated fig. 3 above) between the first expansion cavity and the second end (right end, relative to the orientation of fig. 1) of the body, the second passageways (c2) positioned between the first expansion cavity (d1) and the second expansion cavity (d2).
Regarding claim 24, Rathgeber discloses a plurality of third passageways (c3) positioned between the second expansion cavity (d2) and the outlet (port on right side, relative to the orientation of fig. 1), a fifth one (any one of third passageways c3) of the third passageways being radially spaced from a sixth one (another one of the third passageways c3; see by example array of openings c4 in fig. 2) of the third passageways.
Regarding claim 25, Rathgeber discloses the first one (one of first passageways c1) of the first passageways includes a first nozzle (see “first tapered nozzle” in 
Regarding claim 27, Rathgeber discloses the first expansion cavity includes a plurality of first expansion cavities (d1), wherein respective ones of the first passageways (c1) extend to respective ones of the first expansion cavities (see detail of fig. 3).
Regarding claim 28, Rathgeber discloses a first one (any one of conduits c1) of the first passageways (c1) is fluidly isolated from a second one (any other of conduits c1) of the first passageways (c1).
Claim(s) 22-28 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US5180139 (“Gethmann”).
Regarding claim 22, Gethmann discloses a valve trim apparatus for use with a fluid valve, the valve trim apparatus comprising:

a plurality of first passageways (34 and 36; see fig. 3 and annotated fig. 4, below) positioned between the first end of the body and the first expansion cavity, a first one (any one of bores 34; see figs. 3 and 4) of the first passageways being radially spaced from a second one (any one of bores 36; see figs. 3 and 4) of the first passageways relative to a longitudinal axis (horizontal axis, relative to the orientation of fig. 4) of the flow path; and 
a plurality of second passageways (42; see annotated fig. 4, below) positioned between the first expansion cavity and the second end of the body, a third one of the second passageways (any one of second passageways 42) being radially spaced from a fourth one (another one of the second passageways 42) of the second passageways relative to the longitudinal axis of the flow path

    PNG
    media_image2.png
    750
    1068
    media_image2.png
    Greyscale

Regarding claim 23, Gethmann discloses the body (see body pictured in fig. 4) defining a second expansion cavity (see annotated fig. 4, above) between the first expansion cavity (see annotated fig. 4, above) and the second end (right end, relative to the orientation of fig. 4) of the body, the second passageways (42; see annotated fig. 4, above) positioned between the first expansion cavity (see annotated fig. 4, above) and the second expansion cavity (see annotated fig. 4, above).
Regarding claim 24, Gethmann discloses a plurality of third passageways (42; see annotated fig. 4, above) positioned between the second expansion cavity (see 
Regarding claim 25, Gethmann discloses the first one (one of bores 34; see figs. 3 and 4) of the first passageways includes a first nozzle (outlet opening of passageways 34) that defines a first exit of the first one (34) of the first passageways (34 and/or 36).
Regarding claim 26, Gethmann discloses the second one (one of bores 36; see figs. 3 and 4) of the first passageways includes a second nozzle (outlet opening of passageways 36) that defines a second exit of the second one of the first passageways, the first nozzle having a first shape or first diameter and the second nozzle having a second shape or second diameter, the first shape or first diameter being different than the second shape or second diameter (bores 34 and 36 are different diameters; see fig. 3).
Response to Arguments
With regards to the prior claim objections to claims 3 and 4, in light of Applicant’s current amendments, these objections are now withdrawn; however, the current amendments have motivated new claim objections, see Office action above.
With regards to 35 U.S.C. 112(f), Applicant is reminded that none of the claims are interpreted under 35 U.S.C. 112(f).  The 35 U.S.C. 112(f) interpretation section has been included avoid ambiguity as to whether limitations have been considered for such interpretation.
With regards to claims 1, 3-6, 8, 11, 12 and 21, in light of Applicant’s current amendments, the claims are found allowable.
Newly added claims have been rejected over the previously cited art.  Applicant is advised to cancel these claims to further the application towards allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/HAILEY K. DO/Primary Examiner, Art Unit 3753